


AMENDMENT NO. 4 TO
MASTER REPURCHASE AGREEMENT


This Amendment No. 4 (this “Amendment”), dated as of February 27, 2015, amends
that certain Master Repurchase Agreement, dated as of March 3, 2014, as amended
by Amendment No. 1, dated as of April 15, 2014, by Amendment No. 2, dated as of
October 15, 2014, and by Amendment No. 3, dated as of October 28, 2014 (the
“Agreement”), between HLSS Mortgage Master Trust, as seller (the “Seller”),
Barclays Bank PLC, as agent (“Barclays”), Sutton Funding LLC, as purchaser
(“Sutton”) and Home Loan Servicing Solutions, Ltd., as guarantor (the
“Guarantor”). Capitalized terms used herein but not otherwise defined shall have
the meanings given to such terms in the Agreement.


WHEREAS, the Seller, the Guarantor, Sutton and Barclays are all parties to the
Agreement; and
WHEREAS, the parties hereto desire to amend the Agreement as described below;
NOW, THEREFORE, pursuant to the provisions of the Agreement concerning
modification and amendment thereof, and in consideration of the amendments,
agreements and other provisions herein contained and of certain other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, it is hereby agreed between the Seller, the
Guarantor, Sutton and Barclays as follows:
Section 1.Amendment. Section 2 of the Agreement is hereby amended by deleting
the defined term “Maturity Date” in its entirety and replacing it with the
following:
“Maturity Date” means May 1, 2015.
Section 2.    Conditions to Effectiveness of Amendment. This Amendment shall
become effective on the day when Seller shall have (i) paid to Barclays and
Barclays shall have received all accrued and unpaid fees and expenses owed to
Barclays in accordance with the Program Documents, including without limitation,
a non-refundable fee in an amount equal to (A) the product of (i) the initial
Purchase Price for the Series 2014-4 Mortgage Loans and (ii) thirty basis points
(0.30%) multiplied by (B) the quotient of (i) the number of days between the
date of this Amendment and the Maturity Date over (ii) three hundred sixty (360)
(the “Extension Fee”), in each case, in immediately available funds, and without
deduction, set-off or counterclaim, and (ii) delivered to Barclays (a) a copy of
this Amendment duly executed by each of the parties hereto and (b) any other
documents reasonably requested by Barclays or Sutton, each of which shall be in
form and substance acceptable to Barclays. The Extension Fee is fully earned on
the date hereof and shall be payable by the Seller on the date hereof. The
payment of the Extension Fee and any other fees payable to Barclays, Sutton or
their respective agents hereunder or under any Program Document shall be made in
Dollars, in immediately available funds, without deduction, set-off or
counterclaim in accordance with the Purchaser’s Wire Instructions.
Section 3.    Effect of Amendment. Except as expressly amended and modified by
this Amendment, all provisions of the Agreement shall remain in full force and
effect and all such

1

--------------------------------------------------------------------------------



provisions shall apply equally to the terms and conditions set forth herein.
After this Amendment becomes effective, all references in the Agreement (or in
any other document relating to the Mortgage Loans) to “this Agreement,”
“hereof,” “herein” or words of similar effect referring to such Agreement shall
be deemed to be references to such Agreement as amended by this Amendment. This
Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Agreement other than as set forth herein.
Section 4.    Successors and Assigns. This Amendment shall be binding upon the
parties hereto and their respective successors and assigns.
Section 5.    Section Headings. The various headings and sub-headings of this
Amendment are inserted for convenience only and shall not affect the meaning or
interpretation of this Amendment or the Agreement or any provision hereof or
thereof.
Section 6.    Representations and Warranties. In order to induce Barclays and
Sutton to execute and deliver this Amendment, the Seller hereby represents and
warrants to Barclays and Sutton that as of the date hereof (i) it is in full
compliance with all of the terms and conditions of the Program Documents and
remains bound by the terms thereof and (ii) no Default or Event of Default has
occurred (with the exception of each previously waived occurrence in relation to
Section 16(g) of the Agreement) and is continuing under the Program Documents.
Section 7.    GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS EXCEPT SECTIONS 5-1401 AND 5-1402 OF NEW YORK GENERAL OBLIGATIONS
LAW, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.
Section 8.    Counterparts. This Amendment may be executed in one or more
counterparts and by the different parties hereto on separate counterparts,
including without limitation counterparts transmitted by facsimile, each of
which, when so executed, shall be deemed to be an original and such
counterparts, together, shall constitute one and the same agreement.
Section 9.    Trustee Limitation of Liability. It is expressly understood and
agreed by the parties hereto that (a) this Amendment is executed and delivered
by Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not
individually or personally but solely as the trustee for the Seller, in the
exercise of the powers and authority conferred and vested in it, (b) the
representations, undertakings and agreements herein or in any other agreement
related hereto, as applicable, made on the part of the Seller are made and
intended not as personal representations, undertakings and agreements by
Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust but are made and
intended for the purpose of binding only the Seller, (c) nothing herein
contained or in any other agreement related hereto shall be construed as
creating any liability on Wilmington Savings Fund Society, FSB, d/b/a Christiana
Trust, individually or personally, to perform any covenant either expressed or
implied contained herein or therein, as applicable, all such liability, if any,
being expressly waived by the parties who are signatories to this Amendment and
any other related agreement and by any person claiming by, through or under such
parties and (d) under no

2

--------------------------------------------------------------------------------



circumstances shall Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust
be personally liable for the payment of any indebtedness or expenses of the
Seller or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Seller under this Amendment and
any other agreement related hereto.
[Signature Pages Follow]



3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each undersigned party has caused this Amendment No. 4 to
the Master Repurchase Agreement to be duly executed by one of its officers
thereunto duly authorized as of the date and year first above written.
HLSS MORTGAGE MASTER TRUST, as Seller


By: Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not in its
individual capacity but solely as trustee of Seller




By:                            
Name:
Title:


HOME LOAN SERVICING SOLUTIONS, LTD., as Guarantor




By:                            
Name:
Title:


BARCLAYS BANK PLC, as Agent




By:                            
Name:
Title:


SUTTON FUNDING LLC, as Purchaser




By:                            
Name:
Title:








